


117 HR 1955 IH: Responsible and Effective Spending Cuts of Undesirable Expenditures Act
U.S. House of Representatives
2021-03-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I
117th CONGRESS1st Session
H. R. 1955
IN THE HOUSE OF REPRESENTATIVES

March 17, 2021
Mr. Donalds (for himself, Mr. Banks, Mr. Norman, and Mr. Mann) introduced the following bill; which was referred to the Committee on the Budget

A BILL
To temporarily modify the application of the sequester under the Statutory Pay-As-You-Go Act of 2010, and for other purposes.


1.Short titleThis Act may be cited as the Responsible and Effective Spending Cuts of Undesirable Expenditures Act or the RESCUE Act.  2.Application of PAYGO Act sequestration (a)Application (1)In generalNotwithstanding any other provision of law, with respect to carrying out the first sequestration order under the Statutory Pay-As-You-Go Act of 2010 issued after the date of enactment of this Act, before any other direct spending program (including Medicare programs described in section 256(d) of the Balanced Budget and Emergency Deficit Control Act of 1985) is reduced under such order, the budgetary resources of the direct spending programs described in subsection (b)—
(A)shall be reduced, in the order such provisions are listed in such subsection, in an amount equal to the amount of any reduction required, but for this section, for Medicare programs under section 6 of the Statutory Pay-As-You-Go Act of 2010; and (B)after the reduction required under subparagraph (A), shall be further reduced, in the order such provisions are listed in such subsection, by the amount (if any) of the remaining budget-year debit as determined under such section 6.
(2)Regular procedureAfter the reductions required by paragraph (1), such sequestration order shall be carried out with respect to direct spending programs (excluding such Medicare programs) consistent with the requirements of the Statutory Pay-As-You-Go Act of 2010. (b)Wasteful spending programsThe direct spending programs described in this subsection are as follows:
(1)Section 9704 of the American Rescue Plan Act of 2021 (Public Law 117–2) and the amendments made by such section (relating to special financial assistance program for financially troubled multiemployer plans). (2)Section 9901 of such Act and the amendments made by such section (relating to coronavirus State and local fiscal recovery funds).
(3)Title X of such Act (relating to foreign relations). (4)Any other provision of such Act or any amendment made by such provision (if applicable) that is not related to the direct health care treatment and prevention of COVID–19 in the United States. 

